Reasons for allowance




1.	Claims1-16, 19-21 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
													

Along with remarks dated 12/01/21, the closest prior art NPL- Neighbor Discovery for IP version 6 (IPv6) explains Router Advertisements (and per-prefix flags) allow routers to inform hosts how to perform Address Autoconfiguration. For example, routers can specify whether hosts should use DHCPv6 and/or autonomous (stateless) address configuration. Router Advertisement messages also contain Internet parameters such as the hop limit that hosts should use in outgoing packets and, optionally, link parameters such as the link MTU. This facilitates centralized administration of critical parameters that can be set on routers and automatically propagated to all attached hosts. Nodes accomplish address resolution by multicasting a Neighbor Solicitation that asks the target node to return its link-layer address. Neighbor Solicitation messages are multicast to the solicited-node multicast address of the target address. The target returns its link-layer address in a unicast Neighbor Advertisement WO 2005/039133 Al- explains a centralized approach  can be implemented with the general purpose network device 504 (e.g., each of the VNE performs its responsibility for controlling how data (e.g., packets) is to be routed (e.g., the next hop for the data and the outgoing physical NI for that HUI et al(US 9288066 B2) explains a router does not need to utilize exclusively sparse or dense mode for all multicast addresses that it maintains. That is, a network device may select between operation in the sparse multicast mode and the dense multicast mode based on the resource-related characteristics per multicast group. In particular, a router may utilize sparse mode for a subset of multicast addresses and dense mode for the remaining multicast addresses. Such choice may be driven by historical traffic observation by the node itself, indication provided by the NMS, etc.
	
However regarding claims 1, 9, 19 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: a destination oriented directed acyclic graph (DODAG) having up to a prescribed limit of attached LLN devices at each hop of the DODAG based on generating a DODAG information object (DIO) message specifying an instruction for limiting attachment at each hop of the DODAG to the prescribed limit; and causing, by the constrained LLN device, multicast-only transmissions via the DODAG based on inserting into the DIO message a multicast-only transmission mode via the DODAG and outputting the DIO message, the DIO message causing each neighboring LLN device to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478